'Appeal by the State from a judgment in favor of claimant, entered November 8, 1971, upon a decision of the Court of Claims. The sole issue raised on this appeal is limited to whether the trial court erred in fixing the date of a de facto appropriation as April 23, 1968, instead of October 31, 1967, as urged by the State. A resolution of this issue can in no way affect the judgment appealed from. Monetarily the claimant has received everything it is entitled to and does not contend otherwise. Consequently, we do not pass upon the issue. Judgment affirmed, without costs. Herlihy, P. J., Staley, Jr., Cooke, Sweeney and Main, JJ., concur.